COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                §
 MARK HALLADAY,                                                No. 08-10-00344-CR
                                                §
                   Appellant,                                    Appeal from the
                                                §
 v.                                                        120th Judicial District Court
                                                §
                                                            of El Paso County, Texas
 THE STATE OF TEXAS,                            §
                                                               (TC# 20040D00900)
                   Appellee.                    §


                                MEMORANDUM OPINION

       Pending before the Court is a motion to dismiss filed by Appellant pursuant to Texas

Rule of Appellate Procedure 42.2(a). The motion was filed before our decision in the case and is

signed by Appellant and his attorney. Further, a duplicate copy of the motion has been forwarded

to the trial court clerk. Because the motion complies with the requirements of Rule 42.2(a), we

grant the motion and dismiss the appeal.



March 23, 2011
                                              DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Rivera, JJ.

(Do Not Publish)